UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
EDGAR GUEVARA and LORENA M. GUEVARA,
individually and on behalf of all others similarly situated,

                                                           Plaintiffs,
                                                                           Case No. 15-CV-02895 (GRB)
                             - against -

SIROB IMPORTS, INC., NICK BOBORIS and PETER
BOBORIS,

                                                          Defendants. .
-----------------------------------------------------------------------x

                           DECLARATION OF STEVEN J. MOSER
                     IN SUPPORT OF PLAINTIFFS’ MOTION FOR FINAL
                APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT

I, Steven J. Moser, declare as follows:

           1.      I am the lawyer primarily responsible for prosecuting Plaintiffs’ claims.

           2.      I make this declaration in support of the motion for final approval of the Class and

Collective Action Settlement Agreement (“Settlement Agreement”) a copy of which is annexed

to the proposed order granting final approval as Exhibit 1.

           3.      The Settlement Agreement provides that “[a]t least 7 days prior to the Fairness

Hearing, Class Counsel shall file with the Court a Motion for Final Approval of the Settlement.”

(§ 3.6).

                                        PROCEDURAL HISTORY

           1.      The procedural history of this case prior to filing the motion for preliminary

approval was set forth in detail in the Declaration of Steven J. Moser dated February 3, 2020.

(“Moser Decl. I”, ECF No. 95).

           2.      Class Counsel filed a motion for preliminary of the settlement on February 3,



                                                    1
2020 (See ECF Nos. 95-97).       Annexed to the Notice of Motion was a proposed order granting

preliminary approval. See ECF No. 95-1, annexed hereto as Exhibit 1.

       3.      On February 7, 2020, the Court granted the motion for preliminary approval by

docket order, and scheduled a fairness hearing for May 18, 2020. A copy of the docket order is

annexed hereto as Exhibit 2.

       4.      The Rule 23 class preliminary certified consists of:

               All nonexempt and/or hourly employees, other than managers, corporate officers,
               and directors who performed work for Sirob Imports, Inc. at any time during the
               period from May 19, 2009 until October 19, 2019.

Settlement Agreement, § 1.2 (Defining Rule 23 Class).

       5.      Under the terms of the Settlement Agreement, each Rule 23 Class Member that

does not opt-out of the settlement will release the Defendants from all wage related claims

arising under New York State law. Settlement Agreement § 5.1.

       6.      In addition, each individual who endorses, cashes, or deposits a settlement check

will opt-in to the FLSA settlement and thereby release the Defendants from all claims arising

under the FLSA. See Settlement Agreement § 5.2 (defining scope of release); § 1.4 (defining

opt-in plaintiff); § 5.3 (setting forth release language to be printed on settlement check stubs).

                MAILING OF NOTICE AND RECEPTION BY THE CLASS

       7.      The reception of the settlement by the class has been overwhelmingly positive.

       8.      The settlement claims administrator, Settlement Services Inc., mailed notices to

the 634 class members on February 27, 2020 (the “Notice Date”). See Declaration of Robert

Hyte annexed hereto as Exhibit 3, ¶ 5.

       9.      A total of one hundred one (101) original Notices were returned as undeliverable

without forwarding address information. SSI conducted a locator trace for the individuals with a

returned Notice prior to the postmark deadline, and new addresses were obtained for twenty-



                                              2
eight (28) of them. SSI re-mailed a Notice to these possible new addresses. Hyte Decl. ¶ 6.

         10.   Section 3.3.1 of the settlement agreement permitted putative class members to

opt-out of the settlement. No class member has opted-out of the settlement. Hyte Decl. ¶ 9.

         11.   Section 3.4.1 of Settlement Agreement permitted putative class members to object

to the settlement, in writing. No class member has objected to the settlement. Hyte Decl. ¶ 10.

         12.   I have spoken with many class members. None of them expressed any opposition

to the settlement.

         13.   Should the Court require submission of the list of the class members in

considering this motion, I request leave to file such list under seal, as it contains confidential

information.

                                  SETTLEMENT AMOUNT

         14.   In the Settlement Agreement, Defendants have agreed to pay a maximum amount

of $1,200,000 (“Settlement Amount”). 4.1.

         15.   The “Net Settlement Fund”, which is the balance of the Gross Settlement Amount

after payment of (1) court-approved fees and costs to the settlement claims administrator (2)

court-approved attorneys’ fees and costs, and (3) the service award to the class representatives,

will be distributed to the class based upon length of service, and whether or not the class member

is entitled to a wage notice. 4.7.3. Id. at 5 (1.15, defining “Net Settlement Fund);1.15

         16.   Each Class Member that has not timely and properly opted-out of the settlement

will receive a proportionate share of the Net Settlement Fund (“NSF”) based upon the total

number of weeks employed by the Defendants. 4.7. No class member will receive less than $50.

4.7.2.




                                            3
                                       SERVICE AWARD

          17.   The Settlement Agreement states that “[a]t the Fairness Hearing and in the Final

Approval Motion, Class Counsel will apply for a serviced award from the QSF to each Named

Plaintiff in the amount of $10,000.” (Settlement Agreement ¶ 4.6).

          18.   The Court should approve a $10,000.00 service award from the QSF to the class

representatives Lorena Guevara and Edgar Guevara.

          19.   The service award represents fair compensation for work performed by the

representatives on behalf of the class. Over the five year course of this case the plaintiffs have

made numerous trips to my office, furnished documents in their possession, provided crucial

information necessary for class certification, furnished declarations in support of class

certification and in opposition to Defendants’ motion for summary judgment, have testified

under oath, and provided exhaustive and detailed information regarding their wages, hours,

compensation and employment.

          20.   The Plaintiffs have been model representatives. They have maintained contact

with the office, always been responsive, and have been patient over the five year history of this

case.

                             CLAIMS ADMINISTRATION COSTS

          21.   The costs associated with the administration of the class action settlement should

be approved and paid from the QSF.

          22.   Section 2 of the Settlement Agreement describes the claims administrator’s

duties:

           The Settlement Claims Administrator will be responsible for: (1) preparing, printing
           and disseminating to Class Members the Notice; (2) performing a skip trace and
           resending any Notice returned without a forwarding address, or resending to those with
           a new forwarding address; (3) responding to inquiries from respective parties regarding



                                             4
         requests or communications made by the Parties; (4) monitoring and maintaining a
         telephone number with telephone answerers until the Effective Date; (5) promptly
         furnishing to counsel for the Parties copies of any opt-out requests, objections or other
         written or electronic communications from Class Members that the Settlement Claims
         Administrator receives; (6) keeping track of requests for exclusion or objection,
         including maintaining the original envelope in which the request or objection was
         mailed; (7) calculating and determining each of the Class Members’ proportionate share
         of the Net Settlement Fund in accordance with the formula specified in Section 4.7 of
         this Agreement; (8) distributing the Settlement Checks to Class Members, (9) paying
         Court Approved Service Awards and/or Court-approved Costs and Fees, as necessary
         and pursuant to the terms of this Agreement; (10) preparing, sending and/or wire-
         transferring Class Counsel’s Court-approved attorneys’ fees, expenses, and costs; (11)
         mailing the Service Award and Settlement Checks in accordance with this Agreement
         and the Final Approval Order; (12) issuing the IRS Form 1099s, to the extent required,
         for all amounts paid from the Gross Settlement Amount; (13) responding to inquiries of
         Class Members regarding procedures for filing objections and Opt-out Statements; (14)
         referring to Class Counsel all inquiries by Class Members regarding matters not within
         the Settlement Claim Administrator’s duties specified herein; (15) responding to
         inquiries of counsel for the Parties relating to the Settlement Claims Administrator’s
         duties specified herein; (16) promptly apprising counsel for the Parties of the activities
         of the Settlement Claims Administrator; (17) maintaining adequate records of its
         activities, including, the costs and fees it incurs with respect to the QSF, the dates of the
         mailing of Notices, returned mail and any and all other actual or attempted written or
         electronic communications with Class Members; (18) keeping accurate time and
         expense records relating to the administration of the settlement; (19) timely responding
         to communications from the Parties and their counsel; (20) preparing a declaration
         regarding its due diligence, costs, and fees incurred in the claims administration
         process; (21) providing images of the Settlement Checks signed by the Opt-In Plaintiffs
         to Defendants’ Counsel and Class Counsel; (22) providing proof of payment of the
         Service Awards to Defendants’ Counsel and Class Counsel; (23) confirming in writing
         to counsel for the Parties and the Court its completion of the administration of the
         settlement; and (24) such other tasks as the Parties mutually agree.

       23.     The claims administrator has diligently fulfilled its obligations under the

Settlement Agreement.     The total fees and costs associated with the administration of the

settlement are $15,000. This amount is fair and reasonable considering the settlement claims

administrator’s extensive responsibilities and their diligence in discharging them.

                   ATTORNEYS FEES AND OUT OF POCKET COSTS

       24.     The Class Action Settlement Agreement permits class counsel to “petition the

Court for an award of attorneys' fees of one-third (1/3) of the Gross Settlement Amount, and for



                                             5
reimbursement of Class Counsel’s actual litigation costs and expenses, to be paid from the QSF.”

Settlement Agreement § 4.4.

        25.    Plaintiff’s Counsel requests that the court approve attorneys’ fees of one-third

(1/3) of the settlement fund, or $400,000.00.

        26.    I graduated from Fordham University School of Law in 1997, and was admitted to

the bar of the State of New York the same year. I have 23 years of experience in litigation and

12 years of experience in wage and hour litigation. I am admitted to the Eastern District of New

York, the Southern District of New York, the Eastern District of Michigan, and the Second

Circuit Court of Appeals.

        27.    I work almost exclusively in prosecuting wage and hour litigation in federal and

state court on behalf of aggrieved workers. I speak Spanish fluently. I am an active member of

the National Employment Lawyers association and have litigated minimum wage, overtime,

prevailing wage, spread of hours, and RICO claims in the Southern and Eastern Districts of New

York.

        4.     I have been appointed as class counsel in other wage and hour litigation in the

Eastern and Southern Districts of New York, and in New York State Supreme Court including

Serrano v. Mamais Contracting Corp. and Trustees of Columbia University in the City of New

York, et al., 12-cv-06374 (LTS)(S.D.N.Y. October 15, 2013)(ECF No. 64), Mendez v. U.S.

Nonwovens Corp., 314 F.R.D. 30, 35 (E.D.N.Y. 2016), Santamaria v. Nature's Value, Inc. et al,

15-cv-04535 (GRB)(E.D.N.Y. January 4, 2017)(ECF No. 38), Sanchez-Herrera v. Quadami, et

al., Index No. 1507/2016 (Supreme Court, Nassau County 2017), and De Los Santos v. New

Food Corp., 14-cv-4541(AYS). I have been described as “an experienced FLSA attorney.”

Chavez v. White Post Wholesale Growers, Inc., 12-cv-1348 (E.D.N.Y. December 18,




                                            6
2012)(Seybert, J.).

       5.      The Moser Law Firm, P.C. has represented the plaintiffs since 2014 without any

compensation. As of May 8, 2020, we have invested 767.4 hours in this matter, consisting of

548 partner hours and 219.4 paralegal hours. At prevailing rates in this district, hourly fees are

computed as follows:

                                                 Hours         Rate      Total

                       Steven J. Moser               548       $450 $246,600

                       Legal Support             219.4         $100    $21,940

                                                                      $268,540


       6.      In the event that the Court would like to examine the billing records, I respectfully

request leave to file under seal. The records tell the story of how the firm handles a case and

reveal information regarding case preparation and strategy.

       7.      We have also incurred out of pocket expenses totaling $13,786.40. A statement

of fees incurred from our billing system is annexed to this declaration as Exhibit 4.

                                         *       *         *

               I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is

true and correct.

Dated: Huntington, New York
       May 11, 2020


                                                                ___________________________
                                                                Steven J. Moser




                                             7
